J-S51004-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                        IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                            Appellee

                       v.

PATRICIA SUE DAVENPORT

                            Appellant                    No. 280 EDA 2016


          Appeal from the Judgment of Sentence December 17, 2015
            In the Court of Common Pleas of Montgomery County
             Criminal Division at No(s): CP-46-CR-0008280-2014


BEFORE: GANTMAN, P.J., LAZARUS, J., and PLATT, J.*

MEMORANDUM BY GANTMAN, P.J.:                             FILED JUNE 24, 2016

        Appellant, Patricia Sue Davenport, appeals from the judgment of

sentence entered in the Montgomery County Court of Common Pleas,

following her open guilty plea to one (1) count each of possession with intent

to deliver a controlled substance (“PWID”) and criminal conspiracy, and two

(2) counts of endangering welfare of children (“EWOC”).1 We affirm.

        The trial court’s opinion fully set forth the relevant facts and

procedural history of this case.         Therefore, we have no reason to restate

them.

        Appellant raises one issue for our review:

____________________________________________


1
    35 P.S. § 780-113(a)(30); 18 Pa.C.S.A. §§ 903, 4304, respectively.


_____________________________

*Retired Senior Judge assigned to the Superior Court.
J-S51004-16


         THE SENTENCES IMPOSED WERE MANIFESTLY HARSH
         AND EXCESSIVE AND NOT IN CONFORMITY WITH THE
         SENTENCING GUIDELINES.        MOREOVER, IN NOT
         CONSIDERING     THE    POSITIVE     REHABILITATIVE
         ATTRIBUTES OF [APPELLANT] FROM THE PSI AND PPI AND
         RELYING SOLELY ON THE CONDUCT OF APPELLANT AND
         THE BELIEF THAT THE LEGISLATURE DID NOT
         CONTEMPLATE THE SERIOUSNESS OF THIS CONDUCT
         WHEN   FASHIONING    THE    GUIDELINES,  IN   THIS
         PARTICULAR CASE, THE TRIAL COURT PUT TOO MUCH
         EMPHASIS ON PUNISHMENT.

(Appellant’s Brief at 7).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable William R.

Carpenter, we conclude Appellant’s issue merits no relief.    The trial court

opinion comprehensively discusses and properly disposes of the question

presented.    (See Trial Court Opinion, filed February 23, 2016, at 5-17)

(finding: Appellant raises substantial question with claim that court departed

from guidelines for PWID sentence without placing sufficient reasons on

record; nevertheless, court explained upward departure from guidelines was

justified by depraved nature of crime, exceptional harm to victim, and

Appellant’s lack of remorse and attempt to blame victim; Appellant violated

duty of care toward her daughter and her daughter’s instinctive trust for

Appellant; Appellant’s daughter is now recovering drug addict; youth

enhancement considers only age of victim and not parent-child relationship;

Appellant had heightened duty to her own child as opposed to unrelated

child; court’s review of presentence investigation report raised presumption


                                    -2-
J-S51004-16


that court considered mitigating factors; upward departure from guidelines

was appropriate for PWID sentence; Appellant’s challenge to standard-range

EWOC sentence fails to raise substantial question; moreover, court relies on

previously stated reasons for sentence imposed; Appellant raises substantial

question with claim that court improperly imposed state sentence, rather

than county sentence, for conspiracy conviction; court imposed maximum

term of ten years’ incarceration for conspiracy; therefore, court had

authority to commit Appellant to state correctional facility pursuant to 42

Pa.C.S.A. § 9762(b); further, state sentence was appropriate in light of all

relevant sentencing factors; additionally, court did not abuse its discretion

by applying credit for time served to conspiracy conviction instead of PWID

conviction). Accordingly, we affirm on the basis of the trial court opinion.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/24/2016




                                     -3-
                                                                                  Circulated 06/14/2016 09:43 AM


                                                                                   -· ... '·   . . _;:-:ry
           IN THE COURT OF COMMON PLEAS OF MONTGOMERY                              cHDNTI'
                               PENNSYLVANIA       2016 FEB 23 PM I: 36
                             CRIMINAL DMSION


COMMONWEALTH OF PENNSYLVANIA                                         CP-46-CR-00008280-2014
                v.
PATRICIA DAVENPORT                                                   280 EDA 2016


                                               OPINION

CARPENTER            J.                                              FEBRUARY 23, 2016


                           FACTUAL AND PROCEDURAL HISTORY

                Appellant, Patricia Davenport ("Davenport"), appeals from the

judgment of sentence imposed on December 17, 2015, following an open guilty

plea to two counts of endangering the welfare of a child, possession with intent

to deliver heroin and conspiracy to possess with the intent to deliver heroin. On

appeal, Davenport challenges multiple discretionary aspects of sentencing. In

addition, Davenport attempts to challenge the weight and sufficiency of the

evidence in this guilty plea context.

                The facts as set forth in the criminal complaint, to which

Davenport agreed to,1 established that on August 28, 2014, the Lower Salford

Township Police Department and the Montgomery County Detective Bureau

were informed of a report received at the Souderton Area High School that a 15-

year-old female student, Davenport's daughter, was using drugs that were

        Davenport agreed that her guilty plea was "based on the factual accusations placed in
writing by police and sworn to before a District Justice who issued an arrest warrant for [the] .,,,,,,.ft'·.
charges." See, Written Guilty Plea Colloquy, p. 6, question 35.                               /':,··~



                                                                                                    ( '0 /
                                                                                                    \
                                                                                                        /~J) )
                                                                                                     '~·,-....
                                                                                                                 '
                                                                                                                     .,,,. ..... .... .-·''
                                                                                                                                              /
supplied by Davenport. See, Criminal Complaint dated 10/7 /14 p. 5. This

information was reported to the school by an anonymous student. Id. A few

days later on September 3, 2014, another source that identified herself only as

"Megan", contacted a school guidance counselor at the Souderton Area High

School and advised that she had witnessed drug use by Davenport and her

daughter. That same day, Davenport's daughter was examined by the school

nurse who reported possible needle marks on the inner front surfaces of both

forearms. Id.

            On September 15, 2014J the Mission Kids Child Advocacy Center

conducted an interview with Davenport's daughter, wherein she disclosed that

her mother met a woman named Megan Rudolph ("Rudolph") around April of

2014. Id. Davenport and Rudolph became friends and did drugs together, often

snorting lines of heroin together, at Davenport's apartment. Id. On one of these

occasions Davenport offered her daughter heroin, which she snorted while

Davenport and Rudolph were present.

            The drug use escalated during the summer of 2014, resulting in

nearly daily trips to ?1h and Russell Street in Philadelphia to buy drugs.

Davenport's daughter would accompany Davenport and Rudolph on these drug

buys. On numerous occasions, Davenport's 8-year-old step-son would also

accompany them. In one instance, Davenport's step-son observed Davenport

with a syringe and asked her about it. Davenport's daughter also disclosed that

her 16-year-old boyfriend would also skip school to go with them to

Philadelphia to buy drugs. Id. Davenport and Rudolph would supply the

                                         2
t1:1
·r:1
 Ill
i:(    boyfriend with heroin and cocaine, and would inject both her daughter and her

 :~,   daughter's boyfriend with heroin during the car rides back from Philadelphia.



                   On September 26, 2014, Mission Kids Child Advocacy Center

       interviewed the daughter's boyfriend, who verified Davenport's daughter's

       account.

                   On September 30, 2014, Rudolph gave a voluntary interview to

       police. During that interview Rudolph admitted to driving to Philadelphia

       several times per week over the course of the past year to purchase heroin

       along with Davenport and Davenport's daughter. Rudolph also told police that

       Davenport's step-son would often accompany them on their trips to

       Philadelphia to buy drugs. Rudolph further told police that she witnessed

       Davenport inject her daughter and herself with heroin during the car rides

       back. Finally, Rudolph admitted to being the person identified as Megan who

       made the report to the Souderton Area High School counselor regarding

       Davenport and her daughter. Id.

                   Based upon these facts, on October 1, 2015, Davenport agreed to

       enter an open guilty plea to the aforementioned   charges. A sentencing hearing

       was conducted on December 17, 2015.

                   At the sentencing hearing, the Commonwealth presented a victim

       impact statement of Davenport's daughter through Lisa King Brown, a child

       advocate. In that letter, Davenport's daughter expressed the impact that her

       mother's actions have had and continue to have on her and her life and the

                                               3
·N
r:1
:ia1
ti     destruction of her relationship with her little brother. The Commonwealth also

~1~    offered a letter written by the victim's grandmother into evidence. Davenport
iw
~1~    exercised her right to allocution. After argument by both defense counsel and

       the Commonwealth, this Courtwith the benefit of a presentence investigation

       and report and a PPI evaluation and report, stated its reasons for the sentence

~l'I   that it was about to impose. This Court imposed the following sentence. On the

       conspiracy conviction, Davenport was sentenced to a term of 6 months' to 10

       years' imprisonment, receiving credit for time already served. On the

       possession with intent to deliver heroin, she was sentenced to a 5 to 10 year

       term of imprisonment. Finally, on the endangering the welfare of a child,

       Davenport was sentenced tol to 7 years' imprisonment. The sentences are -

       concurrent to each other.
                     On December 23, 2015, this Court issued an order, setting forth

       written reasons nunc pro tune for the sentencing guidelines upward departure.2

                     Davenport filed a timely post-sentence motion,' raising the

       discretionary aspects of her sentence. The post-sentence motion was denied. A

       timely appeal followed.
                                                    ISSUES

       I.     Whether the sentence imposed on each conviction is proper. when each is
              not manifestly harsh or excessive.




              A copy of this Order is attached to this Opinion, as it is not reflected on the docket.
               Davenport filed her post-sentence motion on December 28, 2015 because the lO'h day
       fell on Sunday, December 27, 2015.
                                                       4
II.    Whether Davenport's positive rehabilitative attributes were considered,
       when this Court reviewed her presentence investigation and report prior
       to imposing her sentence.

III.   Whether this Court properly reasoned that the youth enhancement does
       not contemplate a mother dealing drugs to her own daughter. when the
       plain statutory language indicates that the focus of the enhancement on
       the age of a victim.

IV.    Whether this Court properly imposed a sentence that was different to
       that of co-defendant Rudolph.

V.     Whether a challenge to the weight and sufficient of the evidence is
       cognizable on appeal when she admitted to her crimes by entering a
       guilty plea.

                                    DISCUSSION

I.     The sentence imposed on each conviction is proper. when each is not
       manifestly excessive or harsh.
             Sentencing is a matter vested in. the sound discretion of the

sentencing judge, and a sentence will not be disturbed on appeal absent a

manifest abuse of discretion. An abuse of discretion is more than just an error

in judgment and, on appeal, the trial court will not be found to have abused its

discretion unless the record discloses that the judgment exercised was

manifestly unreasonable, or the result of partiality, prejudice. bias, or ill-will.

Commonwealth v. Clarke. 70 A.3d 1281, 1287 (Pa.Super. 2013).

             "When imposing a sentence, a court is required to consider the

particular circumstances of the offense and the character of the defendant."
Commonwealth·v. Griffin, 804 A.2d l, 10 (Pa.Super. 2002). "In considering these

factors, the court should refer to the defendant's prior criminal record, age,




                                          5
personal characteristics and potential for rehabilitation." Commonwealth v.

Antidormi, 84 A.3d 736, 761 (Pa.Super. 2014) (internal citations omitted).

             First, Davenport asserts that the sentences imposed were

manifestly harsh and excessive and not in conformity 'With the guidelines for

each of her convictions. This issue as it relates to each conviction, as discussed

below, goes to the discretionary aspects of Davenport's sentence. In fact, Issues

I through IV of this 192S(a) Opinion all involve the discretionary aspects of

sentencing. In this regard this Court first acknowledges that when a defendant

enters a guilty plea, he waives his right to "challenge on appeal all non-

jurisdictional defects except the legality of [his] sentence and the validity of

[his] plea." Commonwealth v. Pantalion, 957 A.2d 1267, 1271 (Pa.Super. 2008)

(citation omitted). However, "where a plea agreement is an open one as opposed

to one for a negotiated sentence, unquestionably, after sentencing the

defendant can properly request reconsideration as the court alone decided the

sentence and no bargain for a stated term, agreed upon by the parties, is

involved." Commonwealth v. Coles, 530 A.2d 453, 457 (Pa.Super. 1987);

Commonwealth v. Dalberto, 648 A.2d 16, 21 (Pa.Super. 1994) ("We believe that

justice requires that we treat this case as an 'open' plea and permit an appeal to

the discretionaiy aspects of sentencing."). Accordingly, the discretionary

aspects of Davenport's sentence may be challenged on appeal.

             A challenge to the discretionary aspects of a sentence must be

considered a petition for permission to appeal, as the right to pursue such a

claim is not absolute." Commonwealth v. McAfee,849 A.2d 270, 274 (Pa.Super.

                                         6
2004). \'\Then challenging the discretionary aspects of the sentence imposed, an

appellant must present a substantial question as to the appropriateness        of the

sentence. Commonwealth v. Tirado, 870 A.2d 362, 365 (Pa.Super. 2005). "The

determination of whether a particular issue raises a substantial question is to

be evaluated on a case-by-case basis." Commonwealth v. Dunphy, 20 A.3d 1215,

1220 (Pa.Super. 2011) (quoting Commonwealth v. Fiascki, 886 A.2d 261, 263

(Pa.Super. 2005)). A substantial question exists where a defendant raises a
                 ~
"plausible argument that the sentence violates a provision of the sentencing

code or is contrary to the fundamental norms of the sentencing process."

Commonwealth v. Dodge, 77 A.3d 1263, 1268 (Pa.Super. 2013) (quoting

Commonwealth v. Naranjo, 53 A.3d 66, 72 (Pa.Super. 2012)).

            a. Possession with intent to deliver
            First, Davenport asserts that her sentence was harsh and excessive

and that this Court abused its discretion by imposing a manifestly

unreasonable upward departure of 5 to 10 years on her possession with intent

to deliver conviction. Davenport states that the standard recommendation for

this charge is g{ to 24 months, utilizing the Offense Gravity Score of 6, a Prior

Record Score of O and including the youth/drug enhancement. Davenport

argues that that the reasons stated of record for the sentence were not

sufficient to exceed the standard range of the sentencing guidelines.

             This issue raises a substantial question allowing for appellate

review. See,~'       Tirado, 870 A.2d at 365-366; Griffin, 804 A.2d at 8. \'\There an

excessive sentence claim is based on deviation from the sentencing guidelines,

                                             7
 hi
 fl
·~11
ti      there must be an indication that the sentencing court understood the suggested

 ~1~    sentencing range. Tirado, 870 A.2d at 366 (citing Commonwealth v. Mouzon,
 ii~
 i.i~   828 A.2d 1126, 1128 (Pa.Super. 2003)). When there is such an indication, the

        sentencing court may deviate from the sentencing guidelines to fashion a

        sentence which takes into account the protection of the public, the

',111
 r-'
        rehabilitative needs of the defendant, and the gravity of the particular offenses

        as it relates to the impact on the life of the victim and the community, so long

        as the court also states of record the factual basis and specific reasons which

        compelled him to deviate from the guideline range. Id. Thus, simply stated, the

        sentencing guidelines are merely advisory and the sentencing court may

        sentence a defendant outside the guidelines as long as the sentencing court

        places its reasons for doing so on the record. Id. When the sentence imposed is

        outside the sentencing guidelines, moreover, the court must provide a

        contemporaneous written statement of the reason or reasons for the deviation

        from the guidelines. Id.

                    In this case, this Court sentenced Davenport to a term of 5 to 10

        years' imprisonment on her conviction for possession with intent to deliver

        heroin. The youth enhancement was applied. Prior to sentencing Davenport,

        this Court gave the fallowing statement on the record as to why an upward

        departure from the guidelines was appropriate in this case.

                           Well, the Court does have the benefit of a
                    presentence investigation and report, which I have
                    carefully considered, together with the PPI evaluation
                    and report. I have also considered the information

                                                8
provided here by counsel, the sentencing guidelines
and the Sentencing Code.

       I think what stands out is this defendant lacks
all genuine remorse. She's sorry only for the fact that
she now has to be held accountable for her actions.

      On page three from the PPI evaluation they quote
her as saying she did nothing wrong; it never actually
happened; the daughter made the whole story up. We
know that is simply a lie.

       There certainly are some crimes that are so
horrible that the sentencing guidelines do not really
take into account the actual offense gravity, how
horrible the crime actually is. It's hard to think that
anyone on the Sentencing Commission would have
imagined a crime as horrible as this. I don't think
anybody in this courtroom would have done so. In my
3 5-some years in criminal justice I've seen a mountain
of horrible crimes. This one is high up on the
mountaintop.

        As we know, she got her own daughter addicted
to· injecting heroin at 15 years old. She put the needle
in her own daughter's arm. This is akin to intentionally
infecting your child with leprosy or cancer. The impact
of this horrible crime on her own daughter is huge and
of lifelong duration. She will struggle. She is doing well
and I hope she continues to do well.
       The impact on society is likewise very
significant.
      The fact that this defendant was addicted to
heroin first is no excuse or justification. The fact that
she violated the duty of care that any adult owes to
any child is significant. And the fact that she violated
the duty of care a mother owes to a daughter is even
more significant.
      This is conduct that can't be tolerated. A strong
message must go out that those like her will be
punished, and punished severely. Quite clearly, this
defendant is in need of commitment to a state prison.

                             9
            Based on her character and attitude a lesser sentence
            would depreciate the seriousness of this criminal
            co#duct which was very, very significant, horrible and
            ongoing. A consecutive sentence I will impose is
             appropriate under all the circumstances presented
             here.


(Sentencing 12/17 /15 pp. 20 - 2 2). It was pivotal to this Court's reasoning that

although the youth enhancement requires a trial court to consider elevated

sentencing guideline ranges when "the court determines that the offender

distributed a controlled substance to a person or persons under the age of

18[,]" 204 Pa.Code § 303.lO(b)(l), it does not anticipate a situation such as this

case, where a mother violated a sacred duty to keep her child safe from harm

and broke a sacred trust a child instinctively has for her mother. Davenport
               ?,.

utterly failed in this duty and violated her daughter's trust by affirmatively

bringing harm to her daughter, not just once, but over and over again. Now her

daughter faces the ongoing struggle of a recovering drug addict at the present

age of 16. Her daughter must do this without the help of someone she should

have been able to rely on, her mother since it was her mother that caused her

the harm.
             In addition to making the above on-the-record statement in

Davenport's presence, this Court issued an order dated December 23, 2015,

that set forth nunc pro tune the written reasons for the upwards departure and
                i'
states as follows:
             1. The reasons stated on the record are incorporated.
             2. The criminal conduct was repeated and of exceptional depravity.


                                         10
             3. The criminal conduct will have a lifelong impact on the victim
                 causing exceptional damage to the victim.
             4. The defendant violated all duties of care and trust that mother
                 owes to her daughter.
             5. A strong message needs to be sent that this type of criminal
                 conduct will not be tolerated.
             6. Children need the protection of the Court and the Criminal
                Justice system.
             7. Consecutive guideline sentences adding up to the same
                minimum could have also been justified.
             8. The criminal conduct was far from the ordinary conduct
                 exhibited normally for similar crimes.
             9. The sentencing guidelines should not be viewed as depriving the
                 Court of its sentencing discretion in exceptional cases such as
                this case.
             10.The defendant showed no genuine remorse.
             11'.The defendant lied to the author of the presentence report,
                falsely blaming the victim for the crimes.

See, Order dated 12/23/15. Accordingly, for all of the reasons stated at the

sentencing hearing and the nunc pro tune written statement, the upward

departure was appropriate in this case.

             b. Endangering the welfare of a child

            Next, Davenport baldly asserts that this Court abused its discretion

by sentencing her to a term of 1 to 7 years' imprisonment, the "maximum

standard range sentence," on her endangering the welfare of a child conviction.

            In this case, this Court sentenced her to 1 to 7 years'

imprisonment. The standard guideline range for this conviction is 3 to 12

months' imprisonment; therefore, Davenport's minimum sentence falls within

the standard guideline range. This claim fails to raise a substantial question.

Commonwealth v. Postell, 693 A.2d 612 (Pa.Super. 1997) (appellant did not

raise substantial question as to appropriateness of defendant's sentence under


                                          11
sentencing code because the sentence was within standard range of Sentencing

Guidelines). Even if Davenport did raise a substantial question allowing for

appellate review, this Court relies on its reasons placed on the record at the

time of sentencing as set forth earlier in this opinion in support of this

sentence.

            c. Criminal conspiracy to possess with the intent to deliver

            Davenport further alleges that this Court abused its discretion by

imposing a state sentence of 6 months' to 10 years' on her conspiracy charge

because it is a state sentence and because this Court applied her incarceration

credit to this charge and not to the 5 to 10 year sentence.

            Davenports challenges the sentence imposed on her conspiracy

conviction, because it is a state sentence rather than a county facility. It seems

that Davenport argues that had she been sentenced properly she would have

qualified to serve this sentence in a county facility as opposed to a statue

institution. Davenport further challenges this Court's application of time credit

to her conspiracy charge rather than to her possession with intent to deliver

charge. This raises a substantial question. Commonwealth v. Fullin, 892 A.2d
843, 850 (Pa. Super. 2006). This claim lacks merit.

            This Court's authority to choose the place of confinement derives

from Section 9762, which in relevant part provides:

            All persons sentenced three or more years after the
            effective date of this subsection [November 24, 2008]
            to total or partial confinement shall be committed as
            follows:


                                         12
            (1)  Maximum terms of five or more years shall be
            committed to the Department of Corrections for
            confinement.
            (2) Maximum terms of two years or more but less than
            five years shall be committed to the Department of
            Corrections for confinement, except upon a finding of
            all of the following:
            (i) The chief administrator of the county prison, or the
            administrator's designee, has certified that the county
            prison is available for the commitment of persons
            sentenced to maximum terms of two or more years but
            less than five years.
            (ii) The attorney for the Commonwealth has consented
            to the confinement of the person in the county prison.
            (iii) The sentencing court has approved the
            confinement of the person in the county prison within
            the jurisdiction of the court.
            (3) Maximum terms of less than two years shall be
            committed to a county prison within the jurisdiction of
            the court.
42 Pa.CS.A.§ 9762(b). Here, this Court imposed a maximum term of 10 years in

prison. Thus, pursuant to the clear language of Section 9762(b), this Court had

the authority to commit Davenport to a state correctional facility.

            Additionally, for all of the reasons stated of record in open court

and those set forth in this Court's nunc pro tune written statement, Davenport

was properly sentenced on her conspiracy conviction to a state institution. It is

within the discretion of this Court to fashion an appropriate sentence taking

into consideration all of the relevant factors and this Court having done so

fashioned Davenport's sentence accordingly. There was no abuse of discretion.

            Finally, this Court did not abuse its discretion in crediting

Davenport on her conspiracy sentence with time already served; rather, than
applying it to her possession with intent to deliver charge. The sentence this


                                        13
      Court imposed on Davenport was proper and necessary for all of the reasons

      already stated.

      II.   Davenport's positive rehabilitative attributes were considered, when this
            Court reviewed her presentence investigation and report prior to
            imposing her sentence.

                   Davenport's second issue oh appeal asserts that this Court did not
;,v
~1    take into account or consider the positive rehabilitative attributes, relying

      solely on her criminal conduct. According to Davenport her positive attributes

      include but are not limited to, (1) her prior record score was 0, and the only

      conviction on her record was a retail theft summary offense, (2) she is in

      remission for her addiction, (3) she was employed while out on bail and (4) she

      obtained her GED in 1999 and has her CNA license.
                   Assuming this issue raises a substantial question and is currently

      reviewable on appeal, it must be noted .that at the beginning of the sentencing

      hearing and at outset of this Court's pronouncement of Davenport's sentence,

      this Court stated that it had reviewed the presentence investigation and report.

      In Commonwealth v. Devers, 546 A.2d 12 (Pa. 1988), our Supreme Court held

      that where a presentence report exists it will be presumed that the sentencing

      judge was aware of relevant information regarding the defendant's character

      and weighed those considerations along with mitigating statutory factors. A

      pre-sentence report constitutes the record and speaks for itself.

      Id., 546 A.2d at 18.




                                               14
III.   This Court properly reasoned that the youth enhancement does not
       contemplate a mother dealing drugs to her own daughter, when the plain
       statutory language indicates that the focus of the enhancement on the
       age of a victim ..

               Next, Davenport asserts that this Court erred in its reasoning and

basing its sentence on the belief that the legislators did not contemplate the

seriousness of this conduct when fashioning the guidelines. Davenport argues

that the youth/drug    enhancement is triggered by the age of the victim and

delivery of a controlled substance. Davenport also alleges that this Court

further erred when it equated the conduct      11
                                                    •••   to infecting your own child with

leprosy or cancer" and that of all the cases this Court has seen this" ... one is

high on the mountain top." Davenport argues that this was in error because this
           .     .f
conduct is already accounted for in the sentencing guidelines and youth/drug

enhancement.
               Assuming that this issue raises a substantial question, the youth

enhancement is properly applied "[w]hen the court determines that the

offender distributed a controlled substance to a person or persons under the

age of 18 ... " 204 Pa.Code§ 303.lO(b)(l). A plain reading of this statutory

language reveals that the youth enhancement focuses on the age of the child,

not the relationship between the adult to the child. Davenport's argument

utterly fails to address this aspect of her crime. Certainly a parent has a

heightened duty of care to protect and keep safe his or her own child as

compared to that of a third party. It is a fundamental societal norm, and

Davenport violated it by possessing heroin with the intent to deliver it to her


                                          15
                ·i


 own child. It is a crime to possess drugs and deliver it to a child. It is even

worse to give drugs to your own daughter. This is the aspect of Davenport's

 crime cannot be accounted for under the youth enhancement, and can only be

 accounted for in the manner that this Court chose to fashion her sentence.

             Davenport further argues that this Court improperly engaged in a

 "reverse sentencing merger" analysis when it sentenced her to 5 to 10 years'

imprisonment on the possession with intent to deliver charge. She reasons that

 "[o]stensibly, the 5 - 10 years was based on the fact that the defendant used

 heroin with her daughter." However, her "actions are consumed by the two

 [endangering the welfare of a child] charges and although she received separate

 sentences for the [ endangering the welfare of a child], this Honorable Court

 aggravated the [possession with intent to deliver] sentence because [she] was

 the caretaker of her daughter. Thus, even though the charges of [endangering

 the welfare of a child] and [possession with intent to deliver] do not merge for

 sentencing purposes, this Honorable Court seems to have combined the two

 different elements they seek to address into a combined aggravated range

 sentence for the PWID charge." See, Concise Statement of Errors Complained of

 on Appeal dated 2/5/16 p. 3 at number 5.
              It is unclear what Davenport means by a "reverse merger analysis";

 however, Davenport admitted her guilt on the possession with intent to deliver

 charge and was sentenced using the youth enhancement at sentencing as is

. statutorily permitted. In addition, Davenport admitted her guilt on two



                                           16
      endangering the welfare of a child charge, and was also sentenced accordingly.4

      There is nothing in the law that prohibits a sentencing judge in his or her

      discretion to apply the youth enhancement on a possession with intent to

      deliver charge and then to sentence a def end ant on a endangering the welfare

      of a child charge. Each crime and their respective sentence go to different

lt1   aspects of her admittedly criminal behavior.
      IV.   This Court properly imposed a sentence that was different to that of co-
            def end ant Rudolph.
                    Fourth, Davenport contends that this Court erred when it

      sentenced her co-defendant Rudolph probation and then gave her a 5 to 10 year

      term of imprisonment even though Rudolph pied guilty to only one less charge

      that her. Specifically, on January 13, 2015, Rudolph pied guilty to one count of

      possession with intent to deliver, one count of endangering the welfare of a

      child and one count of conspiracy. On November 23, 2015, Rudolph received 7

      years' probation, including the PWID charge, despite the fact that the bills of

      information and affidavit of probable cause are completely identical. Davenport

      believes that Rudolph's standard guidelines were 9 to 16 months which was

      higher than hers, yet Rudolph received a lesser sentence than her. Davenport

      also claims that the youth enhancement was not applied to Rudolph. Davenport

      argues that the large discrepancies in the co-defendants' sentences, whom are

      similarly situated from a legal standpoint, further illustrate the abuse of

      discretion in this case.


             Davenport was only sentenced on one of the endangering the welfare of a child charges.
      (Sentencing 12/17/15 p. 22 - 23.)
                                                    17
                  This issue does raise a substantial question. Commonwealth v.

      Cleveland, 703 A.2d 1046, 1048 (Pa.Super. 1997) (citing Commonwealth v.

      Canfield, 501, 639 A.2d 46, 49 (Pa.Super. 1994) (substantial question presented

      because "a disparity between sentences imposed upon co-defendants does

~,,
~1~

;1J
      touch upon the fundamental norms which underlie the sentencing process").

~t1   However, this claim is meritless.

                  For each defendant, "the sentence imposed should call for

      confinement that is consistent with the protection of the public, the gravity of

      the offense as it relates to the impact on the life of the victim and on the

      community, and the rehabilitative needs of the defendant." 42 Pa.CS.A.§

      972 l tb). Because each co-defendant in a crime may pose a different threat to

      the community and may have different rehabilitative needs, it is not required

      that co-defendants receive identical sentences. See, Commonwealth v.

      Mastromarino, 2. A.3d 581, 589 (Pa.Super. 2010); Commonwealth v. Krysiak, 535
                    !   ~




      A.2d 165, 167 (Pa.Super. 1987). Generally, a sentencing court must indicate the

      reasons for differences in sentences between co-defendants. Krysiak, supra.

      "This is not to say, however, that the court must specifically refer to the

      sentence of a co-defendant. Rather, it requires that when there is a disparity

      between co-defendants' sentences, a sentencing court must give reasons

      particular to each defendant explaining Why they received their individual

      sentences." Mastromarino, 2 A.3d at 589 (quoting Cleveland, 703 A.2d at 1048).

                  In this case, this Court provided ample reasons for Davenport's

      sentence, including her victimization of her own daughter, her lack of remorse,

                                              .18
       her attempt to blame the victim for her own crime, the lifelong impact that her

       crimes will have on her daughter, among all of the other reasons as set forth in

       this Court's on-the-record statement in open Court and its nunc pro tune

       written statement dated December 23', 2015.

~ii                Additionally, Davenport and Rudolph are certainly not similarly
~~
.,lv
~11    situated. There are very important differences between them, namely that

       Rudolph is notthe victim's mother, Rudolph is the person who reported

       Davenport's criminal behavior to the Souderton Area High School counselor,

       which guaranteed an investigation into her own criminal behavior, Rudolph

       cooperated with police from the very beginning of the investigation and her

       cooperation with the Commonwealth in her willingness to testify against

       Davenport had Davenport gone to trial.

       V.    A challenge to the weight and sufficient of the evidence is cognizable on
             appeal when she admitted to her crimes by entering a guilty plea.

                   Finally, Davenport challenges the weight and sufficiency of the

       evidence on her possession with intent to deliver charge, arguing that the

       evidence presented at trial indicated that the three perpetrators were sharing

       the drugs they had purchased as is common amongst heroin addicts.

                   When a def end ant has enters a guilty plea, she waives her right to

       "challenge on appeal all non-jurisdictional   defects except the legality of [her]

       sentence and the validity of [her] plea." Commonwealth v. Pantalion, 957 A.2d
1267, 1271 (Pa.Super. 2008) (quoting Commonwealth v. Rush, 909 A.2d 805,

       807 (Pa.Super. 4006). In fact, Davenportacknowledged      the limited scope of


                                                19
issues she may raise on appeal in her written plea colloquy. See, Colloquy

10/1/15, p. 4, question 25. Therefore, neither claim is cognizable on appeal and
                 '

will not be addressed here.
                                 CONCLUSION

            Based on the forgoing analysis, the judgment of sentence imposed

on December 17, 2015, should be affirmed.

                                            BY THE COURT:




                                            WILLIAM R. CARPE     ER
                                            COURT OF COMMON PLEAS
                                            MONTGOMERY COUNTY
             .
                 -r
                 '·                         PENNSYLVANIA
                                            3srn JUDICIAL DISTRICT



Copies sent on February 23, 2016
By Interoffice Mail to:
Court Administration
Raymond Roberts, Esquire

 QJ~~




                                       20